Citation Nr: 1805278	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  10-31 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy.  

2.  Entitlement to service connection for a cervical spine condition.  

3.  Entitlement to service connection for a right shoulder condition. 

4.  Entitlement to an initial evaluation in excess of 10 percent for severe tricompartmental degenerative joint disease of the right knee.  

5.  Entitlement to an initial evaluation in excess of 0 percent for instability of the right knee.

6.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine.  

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip. 

8.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right hip.

9.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to April 1979 in the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010, March 2010, May 2011, and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran died in July 2012.  The appellant is the Veteran's surviving spouse.  She has been accepted as the Veteran's substitute (see July 2013 RO decision) for purposes of processing his appeal to completion.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).  See also 79 Fed. Reg. 52,977 - 52,985 (Sept. 5, 2014).  

Unfortunately, thereafter, the Board received notification in January 2017 that the appellant (substitute) died in December 2016.


FINDINGS OF FACT

1.  The Veteran died in July 2012.  

2.  In a July 2013 RO decision, the appellant (surviving spouse) was accepted as the Veteran's substitute for purposes of proceeding with his pending appeal.

3.  However, in January 2017, the Board was notified that the appellant (substitute) died in December 2016.


CONCLUSION OF LAW

Due to the death of the appellant (substitute), the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).  But also see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (g)(5) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant (substitute) died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant (substitute) and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by another survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant (substitute's) death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (g)(5) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a), (g)(5) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 

Moreover, as noted above, the Board received notification in January 2017 that the appellant (substitute) died in December 2016.  VA regulation provides that if a substitute dies while a claim or appeal is pending before an agency of original jurisdiction, or an appeal of a decision on a claim is pending before the Board, another member of the same joint class or a member of the next preferred subordinate category listed in § 3.1000(a)(1) through (5) may substitute for the deceased substitute, but only if the person requesting the successive substitution files a request to substitute no later than one year after the date of the substitute's death (not the date of the claimant's death).  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(g)(5).  

ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


